DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13-19 are objected to because of the following informalities: 
In claim 1, the specification does not provide proper antecedent basis for “a first water conveying line”.
In claim 13, 16-19, the specification does not provide proper antecedent basis for “a second water line outlet”.
In claim 14, 15, the specification does not provide proper antecedent basis for “a second water conveying line”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 9, it is unclear what is being referred to as “an outlet opening” of the first compartment.  The first compartment (23a) in the specification is described as having an aperture (26) which leads to an outlet port (24).  Is the claimed “outlet opening” referring to the aperture or outlet port?  Clarification and correction are required, including proper antecedent basis for the claim to match the specification. 
In claim 13, it is unclear what is meant by “second water line outlet” as no such feature is described in the specification.  Is there a “first water line outlet”?  Given the numerous “outlets” being recited and disclosed, it is unclear which one is being claimed.  As best understood, the claimed “second water line outlet” is believed to be the outlets 29 of one of the water ducts 38a,38b,38c, and the claims will be examined accordingly.  However, clarification and correction is still required, including proper antecedent basis for the claim to match the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0060568 to BUSO et al. (“BUSO”).
Regarding claims 1-5, 7-10, 13-15, and 18-20, BUSO (in Figs. 1-7, and associated text) discloses a laundry washing machine (1) comprising: 
a cabinet (2) supporting a washing drum (6) adapted to receive laundry, and a washing tub (5) external to the washing drum;
a treating agents dispenser (8) comprising one or more compartments (11a,11b) adapted to be filled with at least one treating agent, wherein at least a first compartment of the one or more compartments comprises a predefined zone configured to receive a unit dose package comprising a pre-measured amount of treating agent incorporated into a water-soluble pouch (the compartments of BUSO are fully capable of the intended use of receiving a water-soluble pouch as claimed);
a first controllable valve (40) having a valve inlet and a valve outlet (inherent/implicit to a water valve), the valve inlet being configured to connect to a source of pressurized water (manifestly, the water source in BUSO reads on a pressurized water source); and 
a first water conveying line (one of 17a/18a and 17b/18b) fluidly connected to the valve outlet (via one of inlet connectors 15a,15b,15c) and having one or more outlets (19), wherein the entirety of the first water conveying line is water tight except for the one or more outlets, and the one or more outlets are configured to direct a respective pressurized flow of water therethrough (note the top of water distributor 14 in Fig. 15, which manifestly forms water tight water conveying lines in order to function as designed and provide water through outlets 19); 
wherein the one or more outlets comprises at least one first outlet configured to direct a respective first pressurized flow of water into the first compartment towards the predefined zone (see, e.g., Figs. 4 and 6 showing outlets 19 of respective water conveying lines 17a/18a and 17b/18b configured to direct pressurized water flow into respective compartments 11a and 11b),
wherein the at least one first outlet is configured to generate its respective first pressurized flow of water as a water jet (the outlet(s) of BUSO are configured to be fully capable of the intended use of generating a water jet),
wherein the at least one first outlet is configured to generate its respective first pressurized flow of water as a laminar-flow water jet (the outlet(s) of BUSO are configured to be fully capable of the intended use of generating a laminar-flow water jet),
wherein the at least one first outlet comprises a plurality of first outlets, each configured to direct its respective first pressurized flow of water into the first compartment towards the predefined zone (note each water conveying line above in BUSO includes plural outlets 19),
wherein the one or more outlets comprises at least one second outlet configured to direct a respective second pressurized flow of water therethrough towards a location remote from the predefined zone (see above, note plural compartments with plural water conveying lines and plural outlets), 
wherein the at least one second outlet is configured to direct its respective second pressurized flow of water towards a region of the treating agents dispenser configured to receive a quantity of powdered detergent (note the outlets in BUSO are configured to direct the water towards the compartment which holds detergent; also note the type of detergent is intended use and not afforded patentable weight in apparatus claims),
wherein the region of the treating agents dispenser configured to receive the quantity of powdered detergent comprises a portion of the first compartment located adjacent the predefined zone (note the compartments 11a,11b of BUSO are capable of holding such detergents as indicated above, and are adjacent each other),
wherein the first compartment comprises an outlet opening, and the predefined zone is between the outlet opening and the region of the treating agents dispenser configured to receive the quantity of powdered detergent (see above, note the first compartment inherently/implicitly teaches an outlet in order to dispense water/detergent to the tub; also note the first compartment has sections/zones that are fully capable of the intended use of receiving a dose package and powdered detergent),
wherein the first compartment is configured to prevent an unbroken unit dose package from leaving the first compartment (note the first compartment includes walls that are capable of preventing an unbroken package from leaving the first compartment; ,
further comprising at least one second water line outlet configured to convey a second flow of water into the treating agents dispenser (note at least two outlets 15a,15b into the dispenser or at least two outlets 19 into the dispenser compartments),
further comprising at least one second water conveying line (other of 17a/18a and 17b/18b; see above) fluidly connected between at least one second controllable valve and the at least one second water line outlet, the second water conveying line comprising an air-break between the second controllable valve and the at least one second water line outlet (note air-break 16; also note bypass line 20 reads on an air-break),
wherein the second water conveying line is fluidly separated from the first water conveying line (note the walls between the first and second water conveying lines in BUSO),
wherein the at least one second water line outlet comprises a second compartment outlet configured to direct at least a portion of the second flow of water into a second compartment that is spaced from the first compartment (see above and Figs. 4 & 6 showing plural outlets 19 above each compartment),
wherein the at least one second water line outlet is configured to convey the second flow of water into a region of the treating agents dispenser that is configured to receive a quantity of powdered detergent (note any art of the compartments are capable of the intended use of receiving powdered detergent so the second water line outlet structure of BUSO reads on the apparatus as claimed),
wherein the region of the treating agents dispenser configured to receive the quantity of powdered detergent comprises a portion of the first compartment located adjacent the predefined zone (see above; note the compartments of BUSO are fully capable of receiving either a package, powder, or combinations thereof, and the structure of BUSO reads on the apparatus as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO in view of US 2007/0163307 to KRAMME et al. (“KRAMME”).
BUSO, supra, discloses the claimed invention including a laundry washing machine dispenser with plural outlets configured to direct pressurized flows of water into a detergent compartment.  BUSO does not expressly disclose wherein the least one second outlet is configured to direct its respective second pressurized flow of water towards a lateral side wall of the first compartment.  KRAMME (in Fig. 4 and ¶¶ [0016], [0029]) teaches that it is known in the washing machine art to provide a dispenser with outlets (7) configured to direct pressurized water towards a lateral side wall of a detergent compartment to prevent adhesion of detergent to the compartment wall.
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the outlets of BUSO to .

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO in view of JP 2016-073330 A to TOSHIBA CORP. (“TOSHIBA”; machine translation provided).
Regarding claim 9, BUSO (supra) discloses the claimed invention including a laundry washing machine dispenser with a first compartment and zones capable of receiving a unit dose package or powdered detergent.  While the Examiner’s primary position is that the compartment of BUSO inherently/implicitly discloses the compartment having an outlet, even if assuming arguendo that BUSO does not teach such outlet, the use of dispenser outlets are old and known in the art.  TOSHIBA (in Figs. 1-6 and associated text) teaches an art-related washing machine and dispenser having a first compartment (4321) that includes a unit dose package zone (43212) and an outlet (43211) to allow water poured into the chamber to dissolve detergent for flowing into the washing tub.
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the first compartment of BUSO with an outlet, such as that described in TOSHIBA, to yield the same and predictable results of dissolving detergent in the compartment and allowing water/detergent to flow into the washing tub.
Regarding claims 10-11, TOSHIBA teaches use of an outlet (43211) and a stopping device (structure forming outlets 43211 in Fig. 2) dimensioned to retain an unbroken unit dose package during use).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO in view of TOSHIBA as applied to claim 10 above, and further in view of US 2016/0047077 to LEIBMAN et al. (“LEIBMAN”).
Regarding claim 9, BUSO alone or in view of TOSHIBA (supra) discloses the claimed invention including a laundry washing machine dispenser with a first compartment having an outlet.  Neither reference appears to disclose wherein the first compartment comprises a funnel-shaped outlet dimensioned to retain the unbroken unit dose package.  However, funnel-shaped outlets are old and known in the art.  For instance, LEIBMAN teaches an art-related washing machine dispenser with the dispenser compartments (222) having funnel-shaped outlets (224) dimensioned to perform the intended use of retaining a unit dose package (see LEIBMAN at Figs. 4, 6, and text, wherein the outlet 224 is clearly small enough to retain a standard detergent load of a unit dose-sized package).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the first compartment of BUSO and/or TOSHIBA with a funnel-shaped outlet, such as that described in LEIBMAN, to yield the same and predictable results of funneling and delivering detergent and water from the compartment to the washing tub. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO.
BUSO, supra, discloses the claimed invention including a second water line outlet and a first compartment outlet.  BUSO also discloses the second water line outlet comprising a second compartment outlet (outlet 19 above second compartment) as recited in claim 17.  Regarding claim 16, BUSO does not appear to disclose wherein the at least one second water line outlet further comprises a first compartment outlet configured to direct at least a portion of the second flow of water into a second compartment that is spaced from the first compartment.  However, since BUSO discloses plural compartments, plural water line outlets, and plural compartment outlets, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the compartment outlets as desired in order to provide water flow from the water source into the compartments to flush detergent out of the compartments and into the washing machine, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,480,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims generally encompass the patented claims and do not patentably distinguish over the patented claims.  Applicant should either (I) amend the claims with corresponding patentability arguments as to how the pending claims patentably distinguish over the patented claims, or (II) file a terminal disclaimer.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 21 of U.S. Patent No. 10,442,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims generally encompass the patented claims and do not patentably distinguish over the patented claims.  Applicant should either (I) amend the claims with corresponding patentability arguments as to how the pending claims patentably distinguish over the patented claims, or (II) file a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711